UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6649



WILLIAM BURRELL SMITH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2829-AMD)


Submitted:   September 5, 2002            Decided:   October 17, 2002


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant. Thomas M.
DiBiagio, United States Attorney, Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William Burrell Smith appeals the district court’s order

granting the Parole Commission’s motion to dismiss his compliant in

which he sought an order compelling certification that his 1954

criminal conviction had been set aside or an order of expungement.

We have reviewed the record and the district court’s opinion and

find no reversible error.      Accordingly, we affirm on the reasoning

of   the   district   court.    See   Smith   v.   United   States   Parole

Commission, No. CA-01-2829-AMD (D. Md. Mar. 14, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                      2